DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 12/23/20 has been acknowledged.
Applicant amended Specification to overcome its objections presented by a Non-Final Rejection mailed 08/24/20.
Applicant amended previously examined Claims 27-28 and 31-33, cancelled Claims 1-13, and added new Claims 34-46.

Status of Claims
Claims 14-26 were earlier withdrawn from consideration as belonging to an invention not chosen for examination.
Claims 27- 46 are examined on merits herein.

Specification
The specification is objected to
Amended Claim 27 recites: “a current sensing FET integrated within the first source of the first FET”, which is not supported by the specification of the application.
Amended Claim 32 recites: “the current sensing FET is integrated within the middle third region” (which is a source region). The limitation is not supported by the specification.
Amended Claim 33 recites: “a second current sensing FFET integrated within the first source or the second source”, which is not supported by the specification.
Claim 34 recites: “a current sensing FET integrated within the first source of the first FET”, which is not supported by the specification.
Claim 43 recites: “the current sensing FET includes a third source integrated within a first portion of the first source, the first portion of the first source between second and third portion of the first source”, which is not supported by the specification.
Claim 46 recites: “second current sensing FET integrated within the first source or the second source”, which is not supported by the specification.
Claims 47 -48 recite: “the current sensing FET is integrated within the middle third portion” (e.g., of the first source), which is not supported by the specification of the application.
The amendment filed 12/23/20 is objected to under 35 U.S.C. 132(a)
Amended Claim 27 recites: “a current sensing FET integrated within the first source of the first FET”, which is not supported by the specification of the application and represents a new matter.
Amended Claim 32 recites: “the current sensing FET is integrated within the middle third region” (which is a source region). The limitation is not supported by the specification and represents a new matter.
Amended Claim 33 recites: “a second current sensing FFET integrated within the first source or the second source”, which is not supported by the specification and represents a new matter.
Claim 34 recites: “a current sensing FET integrated within the first source of the first FET”, which is not supported by the specification and represents a new matter.
Claim 43 recites: “the current sensing FET includes a third source integrated within a first portion of the first source, the first portion of the first source between second and third portion of the first source”, which is not supported by the specification and represents a new matter.
Claim 46 recites: “second current sensing FET integrated within the first source or the second source”, which is not supported by the specification and represents a new matter.
Claims 47-48 recite: “the current sensing FET is integrated within the middle third portion” (e.g., of the first source), which is not supported by the specification of the application and represents a new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 27 is objected to because of the following informalities:  
Line 3 of Claim 27 recites: “circuitry”. Examiner suggests changing the recitation to: “a circuitry”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27, 32-34, 43, and 46-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
Amended Claim 27 recites: “a current sensing FET integrated within the first source of the first FET”, which is not supported by the specification of the application and represents a new matter.
Amended Claim 32 recites: “the current sensing FET is integrated within the middle third region” (which is a source region). The limitation is not supported by the specification and represents a new matter.
Amended Claim 33 recites: “a second current sensing FFET integrated within the first source or the second source”, which is not supported by the specification and represents a new matter.
Claim 34 recites: “a current sensing FET integrated within the first source of the first FET”, which is not supported by the specification and represents a new matter.
Claim 43 recites: “the current sensing FET includes a third source integrated within a first portion of the first source, the first portion of the first source between second and third portion of the first source”, which is not supported by the specification and represents a new matter.
Claim 46 recites: “second current sensing FET integrated within the first source or the second source”, which is not supported by the specification and represents a new matter.
Claims 47-48 recite: “the current sensing FET is integrated within the middle third portion” (e.g., of the first source), which is not supported by the specification of the application and represents a new matter.

The limitation of Claim 43 is not supported by the specification and original set of claims, and the specification teaches (paragraph 0034) that a sensing FET is electrically isolated from the first FET by trenches, and, accordingly, it cannot be integrated within any source portion of the first FET.
Applicant is required to cancel the new matter in the reply to this Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
In re Claim 27: Amended Claim 27 recites: “a current sensing FET integrated within the first source of the first FET”, which is unclear, since contradicts with the specification of the application, teaching (paragraphs 0034-0038) that the current sensing FET has a drain shared with the drain of the first and second FETs, and, accordingly, this drain cannot be integrated with a source of the first FET.
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, the above limitation of Claim 27 was interpreted in accordance with the specification of the application, including Figs. 3 and 6, as: “a current sensing FET that has a source at least partially surrounded by the first source of the first FET”.
In re Claim 32: Amended Claim 32 recites: “the current sensing FET is integrated within the middle third region” (which is a source region). The limitation is unclear, since conflicts with the specification teaching (paragraphs 0034-0038) that the current sensing FET has a drain shared with the drain of the first and second FETs, and, accordingly, this drain cannot be integrated with a source of first FET.
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
the source of the current sensing FET is disposed within the middle third region”.
In re Claim 33: Amended Claim 33 recites: “a second current sensing FET integrated within the first source or the second source”, which is not clear, since conflicts with the specification of the application, teaching (paragraphs 0034-0038) that the current sensing FET has a drain shared with the drain of the first and second FETs, and, accordingly, this drain cannot be integrated within the first source or the second source.
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, the above limitation of Claim 33 was interpreted in accordance with the specification of the application as: “a second current sensing FET which source is at least partially surrounded by the first source or the second source”.
In re Claim 34: Claim 34 recites: “a current sensing FET integrated within the first source of the first FET”, which is not clear, since conflict with the specification of the application, teaching (paragraphs 0034-0038) that the current sensing FET has a drain shared with the drain of the first and second FETs, and, accordingly, this drain cannot be integrated within the first source or the second source.
In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, the above limitation of Claim 34 was interpreted in accordance with the specification (including Figs. 3 and 6 and their descriptions) as: “a current sensing FET which source is at least partially surrounded by the first source of the first FET”,
In re Claim 38: Claim 38 recites: “the current sensing FET is a distance that is no more than 10 percent from the central plane”. The recitation is unclear, since leads to a question – 10 percent of what?
Appropriate correction is required to clarify the claim language.
For this Office Action, based on the specification and an original set of claims, the above limitation of Claim 38 was interpreted as: “the current sensing FET is at a distance that is no more than 10 percent of a distance between the first lateral side and the central plane”.
In re Claim 43: Claim 43 recites: “the current sensing FET includes a third source integrated within a first portion of the first source, the first portion of the first source between second and third portion of the first source”, which is not supported by the specification of the application, teaching (and showing in Figs. 3 and 6) that a third source of the sensing FET is not integrated with any portion of the first source (since these sources are separated by trenches 604), but is surrounded from two sides by two portions of the first source.
In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, the above limitation of Claim 43 was interpreted in accordance with the specification (including Figs. 3 and 6 and their descriptions) as: “the current sensing FET has a third source disposed between first and second portions of the first source”.
In re Claim 46: Claim 46 recites: “second current sensing FET integrated within the first source or the second source”, which is unclear for the reason similar to discussed above for other claims.
Appropriate correction is required.
For this Office Action, the above limitation was interpreted in accordance with the specification as: “second current sensing FET which source is at least partially surrounded by the first source or the second source”.
In re Claims 47-48: Claims 47-48 recite: “the current sensing FET is integrated within the middle third region” (e.g., of the first source), which is unclear, since contradicts with the specification of the application (as explained above for other claims).
Appropriate correction is required.
For this Office Action, the above limitations of Claims 47-48 were interpreted in accordance with paragraph 0034 of the specification and in view of interpretation of the source of the current sensing FET is disposed between the inner and outer third regions”.
 In re Claims 28-31, 35-37, 39-42, and 44-45: Claims 28-31, 35-37, 38-42, and 44-45 are rejected under 35 U.S.C. 112(b) due to their dependency either on Claim 27 or on Claim 34.

Allowable Subject Matter
Claims 27 and 34, as interpreted, comprise an allowable subject matter.
Reason for Identification of Allowable Subject Matter
Re Claim 27: The prior art of record do not render obvious such limitation of Claim 27, as interpreted, as: “a current sensing FET that has a source at least partially surrounded by the first source of the first FET”, in combination with other limitations of the claim.
Re Claim 34: The prior art of record do not render obvious such limitation of Claim 34, as interpreted, as: “a current sensing FET which source is at least partially surrounded by the first source of the first FET”, in combination with other limitations of the claim.
Such previously cited prior art of record as Moubedi (US 2020/0212695), Van Wiemeersch et al. (US 2014/0253025), and Nakajima et al. (US 2018/0183427) teach most limitations of Claim 27 as interpreted, except for the limitation cited above: Nakajima explicitly teaches that sources of the first FET and the sensing FET. Although Baldwin et al. (US 2017/0179278) teaches a sensing device which source is at least partially surrounded by a source of a FET (as shown in Fig. 2B), Baldwin’ sensing 
Such prior art of record as Moubedi and Nakajima teaches most limitations of Claim 34 (as interpreted), except for the limitation cited above. Baldwin cannot cure their deficiency for the same reason that was cited for Claim 27.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 01/08/21